As filed with the Securities and Exchange Commission on , 2009. Registration No. 333-162201 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment Number 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GMS CAPITAL CORP. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 7372 (Primary Standard Industrial Classification Code Number) 26-1094541 (I.R.S. Employer Identification Number) 3456 Melrose Ave Montreal, Quebec H4A 2S1 Canada Tel: (514) 287-0103 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jill Arlene Robbins 525 93 Street Surfside, FL33154 TELEPHONE NO.: (305) 531-1174 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: George Metrakos 3456 Melrose Ave Montreal, Quebec H4A 2S1 Canada Tel: (514) 287-0103 Fax: (514) 938-6066 Approximate date of commencement of proposed sale to the public: From time to time after the Registration Statement has been declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x 1 If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company CALCULATION OF REGISTRATION FEE Number of Proposed Proposed Amount of Title of each Class of shares to be maximum offering maximum aggregate registration Securities to be Registered registered price per unit (1) offering price fee(1) Common Shares 4,000,000 $ .20 $ 800,000 $ 44.64 At March 15, 2010 Total $ 44.64 * * of which $44.64 is already paid. (1) Estimated solely for the purpose of calculating the registration fee required by Section 6(B) of the Securities Act and computed pursuant to Rule 457 under the Securities Act. No exchange or over the counter market exists for our common stock. The most recent price paid for our common stock in a private placement was $0.10 which closed on October 1, 2007. 2 Proceeds from the sale of the shares will be escrowed in a non-interest bearing account until the minimum number of units are sold. If the minimum proceeds are not received within 365 days from the date of effectiveness of this prospectus, all escrowed funds will be promptly returned to subscribers without interest or deduction. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION CONTAINED IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS DECLARED EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED GMS CAPITAL CORP. This Prospectus relates to the offering by the Company of a Minimum/Maximum Offering: 250,000 / 4,000,000 shares of common stock. Offering Price: $0.20 per share GMS Capital Corp., a Florida corporation, offers for sale, on a self- underwritten basis, a minimum of 250,000 shares and a maximum of 4,000,000 shares at a price of $0.20 per share. Proceeds from the sale of the shares will be escrowed in a non-interest bearing account until the minimum number of units are sold. If the minimum proceeds are not received within 365 days from the date of effectiveness of this prospectus, all escrowed funds will be promptly returned to subscribers without interest or deduction. The escrow agent will be Gilles Poliquin, Attorney. This offering may continue past 365 days only if the minimum number of units has been sold. Otherwise this offering will end on the 365th day, unless, in our sole discretion, the offering is extended an additional 365 days.The minimum number of shares purchased in a single investment is 5,000 shares or $1,000.The Company reserves the right to accept lesser amounts at their sole discretion. Investing in our securities involves risk, see "Risk Factors" page 11. Any investor who cannot afford to sustain the total loss of their investment should not purchase the securities offered herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 3 BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . The Company will receive proceeds in the amount of $800,000.00 assuming the sale of all of the Common Stock of the Company registered hereunder. Number of Shares Price to Public Underwriting Discounts and Commissions (1) Proceeds to Company (2) Per Share (Minimum Offering) 250,000 $ 0.20 $ 0.0 $ 50,000 Per Share (Maximum Offering) 4,000,000 $ 0.20 $ 0.0 $ 800,000 (1) This is our initial public offering. No public market currently exists for our shares. We know of no market makers for our common stock. The shares will be offered and sold by our officers and directors without any discounts or other commissions. (2) Proceeds to us are shown before deducting offering expenses payable by us estimated at $10,000 including legal and accounting fees and printing costs. The Company attempted a similar offering on form S-1 which went effective on November 19, 2008.The offer was later withdrawn by the Company on September 22, 2009 as the Company was unable to raise the minimum offering within the prescribed time limit of 180 days.The Company sites a difficult financial market for new initial public offerings from the end of 2008 to the beginning of 2009 as the main reason why the minimum offering was not achieved.The Company has re-filed its offering within this current prospectus as it has sited certain tendencies for markets to react more positively to initial public offerings of smaller filers.Likewise, the Company has extended its offering period from 180 to 365 days in order to ensure that adequate time exists for management to sell the minimum offering.The Company has also reduced its minimum offering to $50,000 from $100,000 in order to increase the probability of the minimum offering being achieved. The Company's "promoters" or their "affiliates" and their transferees, within the meaning of the Securities Act of 1933 ("Act"), are deemed to be "underwriters" within the meaning of the Act. Any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Act. The Company has not engaged any broker-dealer. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is, 2009. 4 TABLE OF CONTENTS PAGE About This Prospectus 6 Cautionary Note Regarding Forward Looking Statements and Other Information Contained in this Prospectus 6 Prospectus Summary 6 The Offering 8 Summary Financial Data 8 Risk Factors 11 Plan of Distribution 21 Use of Proceeds 24 Penny Stock Rules / Section 15(G) Of The Exchange Act 27 Market For Common Equity And Related Stockholder Matters 27 Determination of Offering Price 28 Dividends 28 Dilution 29 Management's Discussion and Analysis of Financial Condition and Plan of Operation 30 Description of Business 42 Description of Property 47 Legal Proceedings 47 Directors, Executive Officers and Control Persons 47 Executive Compensation 48 Security Ownership of Certain Beneficial Owners and Management 50 Certain Relationships and Related Transactions 51 Description of Securities 52 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 53 Legal Matters 53 Experts 54 Where You Can Find More Information 55 Financial Statements 56 5 ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information other than that contained in this prospectus. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of its delivery or of any sale of our Common Stock. This prospectus will be updated and, as updated, will be made available for delivery to the extent required by the federal securities laws. No person is authorized in connection with this prospectus to give any information or to make any representations about us, the securities offered hereby or any matter discussed in this prospectus, other than the information and representations contained in this prospectus. If any other information or representation is given or made, such information or representation may not be relied upon as having been authorized by us. This prospectus does not constitute an offer to sell, or a solicitation of an offer to buy the securities in any circumstance under which the offer or solicitation is unlawful. Neither the delivery of this prospectus nor any distribution of securities in accordance with this prospectus shall, under any circumstances, imply that there has been no change in our affairs since the date of this prospectus. This prospectus will be updated and updated prospectuses made available for delivery to the extent required by the federal securities laws. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS AND OTHER INFORMATION CONTAINED IN THIS PROSPECTUS This prospectus contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties.
